       Case 1:15-cr-00245-TSE Document 22 Filed 11/12/19 Page 1 of 1 PageID# 99
   AO 470(8/85) Order ofTemporary Detention




                               UNITED STATES DISTRICT COURT
                                                          ||L,

                                                                                                                                 NOV 1 2 20IB
                                               EASTERN DISTRICT OF VIRGINIA




    UNITED STATES OF AMERICA



                         V.                                                         ORDER OF TEMPORARY DETENTION
                                                                                    PENDING HEARING PURSUANT TO
                                                                                    BAIL REFORM ACT


A11Esei YuKiyvich F'UTY-us/
                                                                                    CASE NO.    , r. fer

              Upon motion of the United States Government, it is hereby ORDERED that

    a detention hearing is set for                                  \           \                    at
    the Honorable John P. Anderson, United States Magistrate Judge in Courtroom^
                                                 Name of Judicial Officer


    located at 401 Courthouse Square, Alexandria. Virginia. Pending this hearing, the
                                                 Location of Judicial Officer


    defendant shall be held in custody by the United States Marshal

   (                                                                                            )and produced for the hearing.
                           Other Custodial Official




                                                                                                                   /s/
                                                                                                       John F. Anderson

    Date: WlKl 12|C-rD\'^                                                                                         Magistrate Judge


    *lf not licld immediately upon defcruianfs first appearance, the hearing may be continued for up to three days upon motion of the Government,
    or up to five days upon motion of the defendant. 18 U.S.C. § d 142(0(2).
              A licaring is required whenever the conditions set forth in 18 U.S.C § 3142(0 arc present. Subsection (1)sets forth the grounds that
    may be a.sscrtcd only by the attorney for the GovcrnmciU; subsection (2) stales that a hearing is mandated upon the motion oflhe attorney lor the
    Government or upon tlic judicial officer's own motion if tiiere is a serious risk that the defendant (a) will tlec or(b) will obslrucl or attempt to
    obstruct justice, or threaten, injure, or imiiiiidatc, or attempt to threaten, injure, or ituimidalc a prospociive wimcss or juror.
